Citation Nr: 1115367	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected vocal cord dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and A.P.


ATTORNEY FOR THE BOARD

B. Berry, Associated Counsel 

INTRODUCTION

The Veteran served on active duty from September 1996 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was provided with a VA examination in May 2005 to evaluate his vocal cord dysfunction.  The Veteran has indicated that his vocal cord dysfunction has become worse since the last VA examination.  See April 2006 notice of disagreement and May 2007 substantive appeal.  A June 2009 letter from a private physician noted that the Veteran's symptoms had become worse over the past week.  During the February 2011 Board hearing, the Veteran's girlfriend testified that his attacks have become severe, especially in the last six months.  Hearing Transcript at 8.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, the VA examination in June 2005 did not conduct lung function testing to include forced expiratory volume in one second and flow volume loop, which is considered under the assigned diagnostic code.  Thus, the Board finds that the Veteran should be provided with another VA examination regarding his service-connected vocal cord dysfunction.

The Veteran's symptoms of vocal cord dysfunction include dyspnea on exertion similar to an asthma attack and shortness of breath with no activity.  The Veteran contends that when he breathes in his vocal cords close off preventing air flow to his lungs.  VA treatment records show that the Veteran has reported that his difficulty in breathing has affected his ability to work.  The June 2009 private physician noted that Mueller maneuver was performed and there was almost complete closure when the Veteran inhaled deeply.  The Veteran is currently evaluated by analogy under Diagnostic Code 6520 for stenosis of the larynx, including residuals of laryngeal trauma, which is evaluated using lung function testing (forced expiratory volume in one second and flow volume loop).  As the diagnostic criteria may not reasonably address the Veteran's disability level and symptomatology in light of the Veteran having difficulty working, the RO should consider whether to refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See 38 C.F.R. § 3.321(b)(1) (2010).  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the RO or Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected vocal cord dysfunction.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  All indicated tests and studies should be accomplished to include lung function testing (forced expiratory volume in one second and flow volume loop) and the examiner should provide a complete rationale for all opinions expressed.  The examiner should discuss the Veteran's symptoms of his service-connected vocal cord dysfunction and how it affects employment or ability to be employed and activities of daily life.  

2. Thereafter, review whether the Veteran's claim for a compensable disability rating for his service-connected vocal cord dysfunction should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  All evidence of record should be reviewed, including the new VA examination report.  In this determination, use the three-step analysis, set forth in Thun v. Peake, 22 Vet App 111 (2008), as discussed above.

3. Upon completion of the foregoing, the RO should readjudicate the Veteran's claim of entitlement to a compensable rating for vocal cord dysfunction, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



